Consent of Counsel I consent to the inclusion of the reference to my opinion under Kansas law under the caption “Legal Matters” in the Prospectus included in Post-Effective Amendment No.20 to the Registration Statement under the Securities Act of 1933 (Form N-4 No.033-85592) and Amendment No.39 to the Registration Statement under the Investment Company Act of 1940 (Form N-4 No. 811-08836) for the Security Benefit Life Insurance Company Variflex LS Variable Annuity. /s/ CHRIS SWICKARD Chris Swickard Topeka, Kansas April 26, 2012
